Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2019, 5/7/2020, 11/12/2020 are being considered.  
The IDS dated 11/13/2019 is rather lengthy with several articles, court documents, and foreign patents.  If the Applicant knows of specific documents pertinent to the claims of the instant application, the Examiner encourages the Applicant to explicitly bring these forward. 
Claim Objections
Claims 1-23 are objected to because of the following informalities:
Claim 1 should start “A floor cleaning appliance…”
Claims 2-22 should start “The floor cleaning appliance…”
Claim 4 should be written as: “wherein the travel parameters comprise at least one of: speed of the floor cleaning appliance, route, travel pattern, or bypassing and avoiding floor surface regions with a predetermined floor type.  
Claim 13 should be written as: “wherein the at least one illuminating element is configured for the emission of light in at least one of the UV range, the range of the visible spectrum, or the NIR range.”
Claim 23 should start “A method for cleaning…”
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spectroscopic device with which the floor type is determinable on the basis of a spectrum of the floor surface recorded by reflection measurement” in claims 1.
“reflected light that is detectable by means of at least one receiving element” in claim 9.
“a localization unit for determining the position of the floor cleaning appliance relative to the floor surface” in claim 18
“a floor type is determined by means of a spectroscopic device” in claim 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, a spectroscopic device is a sensor in which there is an illuminating element, an aperture for the light to pass through, a refracting element (i.e. prism), and a receiving element capable of receiving different wavelengths/frequencies of the refracted light.  For examination purposes, “a spectroscopic device” is to be interpreted as anything that contains a spectroscope, a sensor with the arrangement as disclosed above, or equivalents thereof.
When looking to the specification the “receiving device” is defined as “The receiving element 54 is configured, for example, as a line detector or as a field detector (array).”  For examination purposes, a “receiving device” is to be interpreted as any optical sensor capable of sensing different wavelengths/frequencies of the refracted light.
When looking to the specification, the “localization unit” lacks much definition.  On page 8, the localization unit is discussed and it’s disclosed that “The navigation methods familiar to the person skilled in the art may be used.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On page 8 of the specification, “localization unit” is described as “It is advantageous if the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface and if a map of the floor surface is stored or storable in the storage unit, linked to position-dependent information regarding the floor type. On the basis of the map of the floor surface, the floor cleaning appliance is able to automatically navigate on the floor surface or support an operator in navigation. The navigation methods familiar to the person skilled in the art may be used.”  There is no further disclosure on what the localization unit is.  On page 12 of the speciation it’s further described that “Furthermore, the floor cleaning appliance 10 comprises a storage unit 26 which is coupled to the control unit 20. For example, stored in the storage unit 26 is a map of the floor surface 12 which enables the floor cleaning appliance 10 to navigate over the floor surface 12 on the basis of the route or travel pattern. All navigation methods that are known to the person skilled in the art are conceivable here. A localization member 27 that is coupled to the control unit 20 is provided in order to determine the position of the floor cleaning appliance 10 relative to the floor surface 12 in a relative and/or absolute frame of reference.” It is unclear from the written description what the localization unit consists of.  Is this a specific sensor type or is this a function of the control unit and the spectroscopic device using a map through an algorithm.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the cleaning parameters comprise at least one of use, kind of at least one cleaning assembly, cleaning intensity, amount and kind of cleaning agent(s).”  The use of “kind of” is confusing since the term has multiple definitions which could be applicable.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein the cleaning parameters comprise at least one of: use, type of at least one cleaning assembly, cleaning intensity, or amount and type of cleaning agent(s).”
Claim 9 recites the limitation “wherein the spectroscopic device has at least one optical illuminating element for emitting light directed at the floor surface and/or at least one diffractive at least one diffractive or refractive element for spectrally decomposing reflected light, and a means of at least one receiving element for detecting the reflected light.”
Claim 15 recites the limitation “wherein a plurality of annularly arranged illuminating elements is provided, which emit light to a region of the floor surface located centrally between said illuminating elements.”  It is unclear of “a plurality of annularly arranged illuminating elements” is in addition to or part of “at least one optical illuminating element for emitting light directed at the floor surface” that was previously recited in claim 9.  As such the claim is determined to be indefinite.  For Examination purposes, the claim to be interpreted as “wherein the at least one optical illuminating element comprises a plurality of annularly arranged illuminating elements, which emit light to a region of the floor surface located centrally between said illuminating elements.”
Regarding claim 18, the claim limitation “localization unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On pages 8 and 12 Applicant relies on the knowledge of one of ordinary skill in the art to understand how the localization unit allows for the cleaning appliance to navigate about a map.  There is no explicit disclosure of an algorithm or sensor.  It is unclear from the written description what the localization unit consists of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
For Examination purposes, the Examiner to interpret “localization unit” to mean any type of sensor that is capable of aiding in the task of navigation, since this would be the best guess to what a localization unit is to one of ordinary skill in the art.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, 13, 16, 17, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strang (US2015/0327742).
Regarding claim 1, Strang discloses a floor cleaning appliance which comprises at least one cleaning assembly for cleaning a floor surface (Paragraph [0035]) and an optical detection device (Figure 4 Item 4, which includes Items 3, 5, and 6; Paragraph [0013]) with which a floor type is determinable, wherein the detection device is configured as or comprises a spectroscopic device with which the floor type is determinable on the basis of a spectrum of the floor surface recorded by reflection measurement (Paragraph [0046]).  
Regarding claim 2, Strang discloses the floor cleaning appliance in accordance with Claim 1, wherein at least one of cleaning parameters and travel parameters is settable by the floor cleaning appliance in dependence on the determined floor type for adapting the cleaning to the floor surface (Paragraph [0046] “As already explained above with respect to FIG. 3, this measured spectrum is then compared with the reference spectra of known surfaces 2, and if a certain surface 2 is recognized, a corresponding traveling routine or cleaning/processing routine of the device 1 is carried out”.   
Regarding claim 3, Strang discloses the floor cleaning appliance in accordance with Claim 2, wherein the cleaning parameters comprise at least one of: use, type of at least one cleaning assembly, or cleaning intensity. (Paragraph [0037; discloses the controller capable of determining cleaning performance as a function to the evaluation unit which is determined by the floor type or the degree of soiling).  
The cleaning parameter of “use” is to be interpreted as the usage or to clean or not to clean.
Regarding claim 4, Strang discloses the floor cleaning appliance in accordance with Claim 2, wherein the travel parameters comprise at least one of: route, travel pattern, bypassing and avoiding floor surface regions with a predetermined floor type  (Paragraph [0037; discloses the controller capable of at least determining obstacles to avoid).  
Regarding claim 6, Strang discloses the floor cleaning appliance in accordance with Claim 1, wherein, for evaluating the spectrum, characteristic features thereof are determined on the basis of at least one of the following: 
- occurrence of characteristic structures with at least one of predetermined energy and wavelength;  - 24 – 
- absolute intensity of at least one characteristic structure (Paragraph [0046]).  
Regarding claim 8, Strang discloses the floor cleaning appliance in accordance with Claim 1, wherein the floor type is determinable by determining the floor material (Paragraph [0021]).  
Regarding claim 9, Strang discloses the floor cleaning appliance in accordance with Claim 1, (as best understood) wherein the spectroscopic device has at least one optical illuminating element (Figure 5 Item 3) for emitting light directed at the floor surface, at least one diffractive or refractive element for spectrally decomposing reflected light (Item 5), and a means of at least one receiving element for detecting the reflected light (Item 6).  
Regarding claim 10, Strang discloses the floor cleaning appliance in accordance with Claim 9, wherein the spectroscopic device comprises at least one transmitting and receiving module which comprises the at least one illuminating element, the at least one receiving element, and the at least one diffractive or refractive element, arranged in a common housing (Paragraphs [0035-37; Item 9 is connected to Item 4 and is all within Item 7).  
Regarding claim 12, Strang discloses the floor cleaning appliance in accordance with Claim 9, wherein an optical transmission reflection grating is provided as a prism is provided as a refractive element (Paragraph [0046]).  
Regarding claim 13, Strang discloses the floor cleaning appliance in accordance with Claim 9, wherein the at least one illuminating element is configured for the emission of light in at least one of the UV range (Paragraph [0050]).  
Regarding claim 16, Strang discloses the floor cleaning appliance in accordance with Claim 9, wherein the spectroscopic device comprises a storage unit or is coupled to a storage unit in which information is stored linked to a respective floor type, the floor type being determinable by comparison of said information with the spectrum or characteristic features of the same (Paragraph [0048] “This measured spectrum is in turn compared with stored spectra of known surfaces 2 and, when recognized, used to control certain operational processes or cleaning/processing operations of the device 1”).  
A storage unit is known in the art and the functionality of “information is stored” is what is expected of known data storage units.
Regarding claim 17, Strang discloses the floor cleaning appliance in accordance with Claim 16, wherein the information is stored linked to a respective floor material (Paragraph [0048] “This measured spectrum is in turn compared with stored spectra of known surfaces 2 and, when recognized, used to control certain operational processes or cleaning/processing operations of the device 1”).  
Regarding claim 20, Strang discloses the floor cleaning appliance in accordance with Claim 1, wherein at least one of the position, amount, and kind of soiling of the floor surface is determinable by means the spectroscopic device on the basis of a spectral signature of the soiling (Paragraph [0037]).  
Regarding claim 22, Strang discloses the floor cleaning appliance in accordance with Claim 1, wherein the floor cleaning appliance is at least one of a self-steering and self-propelled floor cleaning appliance (Paragraph [0033]).  
Regarding claim 23, Strang discloses a method for cleaning a floor surface with a floor cleaning appliance, wherein a floor type is determined by means of a spectroscopic device (Figure 4 Item 4, which includes Items 3, 5, and 6; Paragraph [0013]) of the floor cleaning appliance on the basis of a spectrum recorded by reflection measurement, and wherein the cleaning of the floor surface is based on the information regarding the floor type (Paragraph [0046]).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Windorfer (US2018/0164213).
Regarding claim 5, Strang discloses the floor cleaning appliance in accordance with Claim 1.  Strang fails to explicitly disclose wherein information is outputtable at an indication unit to a user regarding the floor type. 
Windorfer teaches a floor cleaning appliance wherein information is outputtable at an indication unit to a user regarding the floor type (Paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning appliance of Strang to have a user interface where information is outputtable at an indication unit to a user regarding the floor type as taught by Windorfer.  Doing so would ensure the measured surfaces could be properly allocated by a user (Windorfer Paragraph [0026]). This would be beneficial in the event a surface was improperly classified, a user could make the appropriate changes before the cleaning appliance damaged any of the surfaces.

Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Hillen (US2018/0199781).
Regarding claim 7, Strang discloses the floor cleaning appliance in accordance with Claim 1.  Strang fails to explicitly disclose wherein at least one illuminating element of the spectroscopic device, in relation to a main movement direction of the floor cleaning appliance, is arranged on the front side thereof, for determining the floor type of a region of the floor surface arranged upstream in the main movement direction.  
Hillen teaches a cleaning appliance with a plurality of illuminating elements wherein at least one illuminating element of the spectroscopic device, in relation to a main movement direction of the floor cleaning appliance, is arranged on the front side thereof, for determining the floor type of a region of the floor surface arranged upstream in the main movement direction 
Regarding claim 14, Strang discloses the floor cleaning appliance in accordance with Claim 9. Strang fails to explicitly disclose wherein a plurality of illuminating element is provided, which emit light of different wavelengths.  
Hillen teaches a cleaning appliance with a plurality of illuminating element is provided, which emit light of different wavelengths Paragraphs [0008-13].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the plurality of illuminating elements as taught by Hillen.  The plurality of lights surrounding the sensor makes it so no ambient light can enter the sensor housing (Hillen Paragraph [0008]), which would improve the reliability of the identification of the surface types (Hillen Paragraph [0007]).  Further it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the plurality of illuminating elements different wavelengths because different surfaces reflect different wavelengths of light, measuring the different wavelength reflections from the surfaces leads to more accurate identification of surfaces (Hillen Paragraph [0010 and 13]).
Regarding claim 15, Strang discloses the floor cleaning appliance in accordance with Claim 9. Strang fails to explicitly disclose wherein the at least one optical illuminating element comprises a plurality of annularly arranged illuminating elements is provided, which emit light to a region of the floor surface located centrally between said illuminating elements.  
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Blanke (US2008/0151233).
Regarding claim 11, Strang discloses the floor cleaning appliance in accordance with Claim 9. Strang fails to explicitly disclose wherein the at least one illuminating element is or comprises a light-emitting diode.  
Blanke teaches a method of determining floor characteristics for a cleaning appliance by using an light emitting diode as the illuminating element (Item 1, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the illuminating element of Strang for the LED as taught by Blanke.  LEDs are known components for providing light.  LEDs for this process have been used with success and can be easily manufactured, where each diode has a different wavelength (Blanke Paragraphs [0055 and 0108]).

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Knutson (US2017/0049287).
Regarding claim 18, Strang discloses the floor cleaning appliance in accordance with Claim 16. Strang fails to explicitly disclose the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface, and wherein a map of the floor surface is stored or is storable in the storage unit linked to position-dependent information regarding the floor type (It’s disclosed how the cleaning appliance can avoid obstacles and compare stored values for floor types).  
Knutson (as best understood) teaches wherein the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface (Paragraph [0026]), and wherein a map of the floor surface is stored or is storable in the storage unit linked to position-dependent information regarding the cleaning operations (i.e. floor type) (Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the ability to store information pertaining to floor type and obstacles, such that a graphical map could be built showing various cleaning operations as taught by Knutson.  Doing so would allow a user to check on where the cleaning appliance has cleaned, check the level of cleanliness, and make appropriate modifications.  If the autonomous cleaning appliance were to just operate without the user being able to check on its progress, the user would have to monitor the autonomous cleaning appliance while it is cleaning to ensure all the intended areas have been passed over.  This would defeat the purpose of having an autonomous cleaning appliance.
Regarding claim 19, Strang discloses the floor cleaning appliance in accordance with Claim 1. Strang fails to explicitly disclose the floor cleaning appliance comprises at least one camera for generating images of the floor surface, and wherein the floor type is determinable on the basis of the images and is able to be checked for agreement with the floor type determined on the basis of the spectroscopic device.
Knutson teaches a floor cleaning appliance comprises at least one camera for generating images of the floor surface, and wherein the floor type is determinable on the basis 
Please note that the claims only require a camera for generating images.  There is no controller recited in the claims that would achieve the result of determining the floor type or checking the images for agreement.

Regarding claim 21, Strang discloses the floor cleaning appliance in accordance with Claim 20. Strang fails to explicitly disclose wherein at least one of a detection device and a camera for generating images of the floor surface is arranged downstream, in relation to a main movement direction of the floor cleaning appliance, of the at least one cleaning assembly in order to check the cleaning result on the basis of at least one of the position, amount, and kind of possible soiling and/or cleaning agent residue.  
	Knutson teaches a floor cleaning apparatus wherein at least one of a detection device and a camera for generating images of the floor surface is arranged downstream, in relation to a main movement direction of the floor cleaning appliance, of the at least one cleaning assembly in order to check the cleaning result on the basis of at least one of the position, amount, and kind of possible soiling and/or cleaning agent residue (paragraph [0043-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723